DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3.	Claim 1-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-19 of prior U.S. Patent No. 10,740,979. This is a statutory double patenting rejection.
4.	The following is a table showing correspondence between the claims of the present application with the claims of Patent No. 10,740,979.

1
2
3
4
5
6
7
8
9
Claims of patent no. 10,740,979
1
2
3
4
5
6
7
8
9


10
11
12
13
14
15
16
17
18
19
10
11
12
13
14
15
16
17
18
19


5.	The following is a table showing correspondence between the claim 1 of the present application with the claim 1 of Patent No. 10,740,979.
Claim 1 of present application 
Claim 1 of patent 10,740,979
A method, comprising: receiving, from an input device, a first constructive movement input representative of a non-translational movement of a body of a user, wherein: the body does not move from a first point in a physical world environment to a second point in the physical world environment; and the non-translational movement mimics a movement of the body translationally moving from the first point to the second point; 
A method, comprising: receiving, from an input device, a first constructive movement input representative of a non-translational movement of a body of a user, wherein: the body does not move from a first point in a physical world environment to a second point in the physical world environment; and the non-translational movement mimics a movement of the body translationally moving from the first point to the second point; 
executing, by a processing device, a translational instruction associated with the first constructive movement input, wherein: the translational instruction comprises moving the body in a world space of an augmented reality environment from the first point to the second point; 
executing, by a processing device, a translational instruction associated with the first constructive movement input, wherein: the translational instruction comprises moving the body in a world space of an augmented reality environment from the first point to the second point; 
and the world space is a portion of the physical world environment being substantially bound by a portion of a physical world environment relative to a head-mounted display; receiving, from the input device, a first rotation stimulus; in response to receiving the first rotation stimulus, executing, by the processing device, a first rotation instruction to rotate: a portion of the world space as displayed by a head-mounted display by a first amount indicated by the first rotation stimulus; 
and the world space is a portion of the physical world environment being substantially bound by a portion of a physical world environment relative to a head-mounted display; receiving, from the input device, a first rotation stimulus; in response to receiving the first rotation stimulus, executing, by the processing device, a first rotation instruction to rotate: a portion of the world space as displayed by a head-mounted display by a first amount indicated by the first rotation stimulus; 
a portion of a sphere space as displayed by the head-mounted display by the first amount; or a portion of a display space as displayed by the head-mounted display by the first amount, 
a portion of a sphere space as displayed by the head-mounted display by the first amount; or a portion of a display space as displayed by the head-mounted display by the first amount, 
wherein: as the world space rotates, the sphere space or the display space is fixed; 
wherein: as the world space rotates, the sphere space or the display space is fixed; 
as the sphere space rotates, the world space or the display space is fixed; or as the display space rotates, the world space or the sphere space is fixed; receiving, from the input device, a second constructive movement input; 
as the sphere space rotates, the world space or the display space is fixed; or as the display space rotates, the world space or the sphere space is fixed; receiving, from the input device, a second constructive movement input; 
and Atheer.320C0N360Attorney Docket No. Atheer.320C0N4 PATENT executing, by the processing device, a second translational instruction associated with the second constructive movement input, wherein the second translational instruction comprises moving the body a second distance in the space that corresponds with a first actual movement of the body in the physical world environment.
and executing, by the processing device, a second translational instruction associated with the second constructive movement input, wherein the second translational instruction comprises moving the body a second distance in the space that corresponds with a first actual movement of the body in the physical world environment.


6.	Therefore, claims 1-19 in the present application are rejected under statutory double patenting with claims 1-19 of Patent No. 10,740,979, respectively.

Allowable Subject Matter
7.	Claims 1-19 allowed are allowed over cited references.
8.	The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitation receiving, from an input device, a first constructive movement input representative of a non-translational movement of a body of a user, wherein: the body does not move from a first point in a physical world environment to a second point in the physical world environment; and the non-translational movement mimics a movement of the body translationally moving from the first point to the second point; executing, by a processing device, a translational instruction associated with the first constructive movement input, wherein: the translational instruction comprises moving the body in a world space of an augmented reality environment from the first point to the second point; and the world space is a portion of the physical world environment being substantially bound by a portion of a physical world environment relative to a head-mounted display; receiving, from the input device, a first rotation stimulus; in response to receiving the first rotation stimulus, executing, by the processing device, a first rotation instruction to rotate: a portion of the world space as displayed by a head-mounted display by a first amount indicated by the first rotation stimulus; a portion of a sphere space as displayed by the head-mounted display by the first amount; or a portion of a display space as displayed by the head-mounted display by the first amount, wherein: as the world space rotates, the sphere space or the display space is fixed; as the sphere space rotates, the world space or the display space is fixed; or as the display space rotates, the world space or the sphere space is fixed; receiving, from the input device, a second constructive movement input; and Atheer.320C0N360Attorney Docket No. Atheer.320C0N4 PATENT executing, by the processing device, a second translational instruction associated with the second constructive movement input, wherein the second translational instruction comprises moving the body a second distance in the space that corresponds with a first actual movement of the body in the physical world environment which is not disclosed by any of the cited references.
9.	Claims 7 and 14 recite similar limitation and are allowed over cited references as well.  Therefore, claims 1-19 are allowed over cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONTACT


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611